PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Du, Chuankui
Application No. 16/495,313
Filed: September 18, 2019
For: FOLDABLE MASSAGE CHAIR WITH TRIANGULAR SUPPORT CONFIGURATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed September 03, 2021, to accept a delayed submission of certified copy of a foreign application.

The requirement for a certified copy does not arise unless a proper claim for foreign priority is made. Applicant was notified in the filing receipt mailed October 8, 2019 that the filing date of the foreign application 201730186421.2 was March 18, 2017, in the Office records. Therefore, the corrected application data sheet, filed September 03, 2021, was filed outside the time limit for a timely priority claim as set forth in 37 CFR 1.55(d)(1). In order to properly claim priority to the foreign applications, a petition for late claim for priority under 37 CFR 1.55(e) is required. If a petition under 37 CFR 1.55(e) is filed, a further renewed petition under 37 CFR 1.55(f) is not required.

Therefore, the petition under 37 CFR 1.55(f) to accept a certified copy of the foreign application is DISMISSED.

A petition under 37 CFR 1.55(e) must be accompanied by:

(1) 	The priority claim under 35 U.S.C.119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to
which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

(2) 	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or ()) of this section applies;

(3) 	The petition fee set forth in § 1.17(m); and

(4) 	A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The issue fee has been paid in this application. If the application matures into a patent prior to the filing/granting of a petition for delayed claim for priority under 37 CFR 1.55(e), petitioner may wish to consider filing a petition under 37 CFR 1.55(e) along with a request for a certificate of correction accompanied by the required fees, a proper statement of unintentional delay and a properly corrected ADS to correct the issue. See 80 FR 60367 (October 6, 2015). Petitioner should note that as such a petition would have a filing date that is beyond two (2) years from when the priority claim was due, an additional explanation for the extended delay needs to be included with the petition. The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed priority claim was unintentional where the petition to accept such priority claim was filed more than two years after the date the priority claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).

There are three periods of delay the petitioner must address in a statement of additional
explanation for the extended delay:

The first period of delay is the delay between when the benefit claim was due and when
the benefit claim was filed;

The second period of delay is the delay in filing the initial petition;

The third period of delay is the delay in filing a grantable petition.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Any questions concerning this decision should be directed to JoAnne Burke at (571) 272-4584.



/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions